Name: Commission Regulation (EU) NoÃ 1103/2010 of 29Ã November 2010 establishing, pursuant to Directive 2006/66/EC of the European Parliament and of the Council, rules as regards capacity labelling of portable secondary (rechargeable) and automotive batteries and accumulators Text with EEA relevance
 Type: Regulation
 Subject Matter: competition;  EU institutions and European civil service;  marketing;  environmental policy;  European Union law
 Date Published: nan

 30.11.2010 EN Official Journal of the European Union L 313/3 COMMISSION REGULATION (EU) No 1103/2010 of 29 November 2010 establishing, pursuant to Directive 2006/66/EC of the European Parliament and of the Council, rules as regards capacity labelling of portable secondary (rechargeable) and automotive batteries and accumulators (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/66/EC of the European Parliament and of the Council of 6 September 2006 on batteries and accumulators and waste batteries and accumulators and repealing Directive 91/157/EEC (1), and in particular Article 21(2) and 21(7) thereof, Whereas: (1) A reduction in waste quantities could be obtained by increasing the average life span of secondary (rechargeable) batteries. Choosing the appropriate battery for an appliance would reduce the amount of waste batteries and accumulators. (2) It is essential that capacity labelling information be provided through harmonised, controllable and repeatable methods in order to ensure fair competition and consistent quality values for manufacturers. (3) Directive 2006/66/EC requires that all portable and automotive batteries and accumulators be provided with a capacity label. The capacity label aims at providing useful, easily understandable and comparable information for end-users when purchasing portable and automotive batteries and accumulators. (4) Pursuant to Article 21(7) of Directive 2006/66/EC exemptions may be granted from the capacity labelling requirements. (5) It is appropriate to grant such exemptions for batteries and accumulators which are sold incorporated in appliances and are not intended to be removed by end-users for safety, performance, medical or data integrity reasons and continuity of power supply. These batteries and accumulators are not accessible to end-users and therefore the end-users do not have to make a purchasing decision for them. (6) It is desirable to base information on existing International and European Standards so as to provide a sound scientific and technical basis for the accuracy of the information provided to end-users. (7) The existing capacity labelling rules for portable secondary (rechargeable) and automotive batteries and accumulators need to be harmonised. Possible harmonisation of capacity labelling rules for portable primary (non-rechargeable) batteries should also be assessed. (8) Producers of batteries and accumulators need at least 18 months to adapt their technological processes to the new capacity labelling requirements. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council of 5 April 2006 on waste (2), HAS ADOPTED THIS REGULATION: Article 1 Scope 1. This Regulation shall apply to portable secondary (rechargeable) and automotive batteries and accumulators placed on the market for the first time 18 months after the date referred to in Article 5. 2. This Regulation shall not apply to portable secondary (rechargeable) batteries and accumulators as listed in Annex I. Article 2 Determination of capacity 1. The electric charge that a battery or an accumulator can deliver under a specific set of conditions shall be considered as the capacity of the battery or the accumulator. 2. The capacity of portable secondary (rechargeable) batteries and accumulators shall be determined on the basis of IEC/EN 61951-1, IEC/EN 61951-2, IEC/EN 60622, IEC/EN 61960 and IEC/EN 61056-1 standards depending on chemical substances contained therein as specified in Annex II, Part A. 3. The capacity of automotive batteries and accumulators shall be determined on the basis of standard IEC 60095-1/EN 50342-1 depending on chemical substances contained therein as specified in Annex II, Part B. Article 3 Unit of capacity measurement 1. The capacity of portable secondary (rechargeable) batteries and accumulators shall be expressed in milliampere-hour(s) or ampere-hour(s), using the abbreviations mAh or Ah respectively. 2. The capacity of automotive batteries and accumulators shall be expressed in ampere-hour(s) (Ah) and Cold Cranking Amperes (A), using both these abbreviations. Article 4 Capacity label design 1. Portable secondary (rechargeable) batteries and accumulators shall be marked with a label containing the information set out in Annex III, Part A. The minimum size of the label shall be determined according to the type of the battery and accumulator as specified in Annex IV, Part A. 2. All automotive batteries and accumulators shall be marked with a label containing the information set out in Annex III, Part B. The minimum size of the label shall be determined according to the type of the battery and accumulator as specified in Annex IV, Part B. Article 5 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 266, 26.9.2006, p. 1. (2) OJ L 114, 27.4.2006, p. 9. ANNEX I Exemptions from the capacity labelling requirements (1) Portable secondary (rechargeable) batteries and accumulators incorporated or designed to be incorporated in appliances before being provided to end-users, and not intended to be removed pursuant to Article 11 of Directive 2006/66/EC are exempt from the scope of application of this Regulation. ANNEX II Capacity measurement of portable secondary (rechargeable) and automotive batteries and accumulators Part A. Portable secondary (rechargeable) batteries and accumulators (1) The rated capacity of portable secondary nickel-cadmium batteries and accumulators shall be measured according to standards IEC/EN 61951-1 and IEC/EN 60622. (2) The rated capacity of portable secondary nickel-metal hydride batteries and accumulators shall be measured according to standard IEC/EN 61951-2. (3) The rated capacity of portable secondary lithium batteries and accumulators shall be measured according to standard IEC/EN 61960. (4) The rated capacity of portable secondary lead-acid batteries and accumulators shall be measured according to standard IEC/EN 61056-1. Part B. Automotive batteries and accumulators (1) The rated capacity and the cold cranking performance of automotive batteries and accumulators (lead-acid starters) shall be measured according to standard IEC 60095-1/EN 50342-1. ANNEX III Information contained on capacity labels Part A. Portable secondary (rechargeable) batteries and accumulators The capacity label of portable secondary (rechargeable) batteries and accumulators shall contain the following information: (1) for portable secondary nickel-cadmium (NiCad), nickel-metal hydride (Ni-MH), and lithium batteries and accumulators, the rated capacity as specified respectively in standards IEC/EN 61951-1, IEC/EN 60622, IEC/EN 61951-2, and IEC/EN 61960: (a) as an integer when the capacity is expressed in mAh, excluding portable secondary (rechargeable) batteries and accumulators intended for power tools application; (b) as a decimal number with one digit when the capacity is expressed in Ah and as an integer when expressed in mAh, for all portable secondary (rechargeable) batteries and accumulators intended for power tools application; (c) with a level of accuracy required by standards IEC/EN 61951-1, IEC/EN 61951-2, IEC/EN 60622, and IEC/EN 61960 respectively; (2) for portable secondary lead-acid batteries and accumulators the minimum value of the rated capacity within the sample specified in standard IEC/EN 61056-1: (a) as a decimal number with one digit when the capacity is expressed in Ah, excluding portable secondary (rechargeable) batteries and accumulators for power tools application; and (b) with a level of accuracy required by standard IEC/EN 61056-1. Part B. Automotive batteries and accumulators The capacity label of automotive batteries and accumulators shall contain the following information: (1) the rated capacity and cold cranking performance as specified in standard IEC 60095-1/EN 50342-1; (2) the value of the rated capacity and the cranking current displayed as an integer with a level of ± 10 % accuracy of the nominal value. ANNEX IV Minimum size and location of capacity labels Part A. Portable secondary (rechargeable) batteries and accumulators The capacity labels of portable secondary (rechargeable) batteries and accumulators shall comply with the following requirements: (1) for individual batteries and accumulators, except button cells and memory back-up batteries: (a) on the battery and accumulator: the label shall have a minimum size of 1,0 Ã  5,0 mm (H Ã  L) (1); (b) on the packaging (front) of the batteries and accumulators: the label shall have a minimum size of 5,0 Ã  12,0 mm (H Ã  L); (c) the label shall be located on the packaging (front) and on the batteries and accumulators inside the packaging; (d) for batteries and accumulators sold without packaging, the label shall be located on the battery and accumulator itself; (2) for battery packs: (a) for battery packs where the largest side is below 70 cm2, the label shall have a minimum size of 1,0 Ã  5,0 mm (H Ã  L); (b) for battery packs where the largest side is equal to or above 70 cm2, the label shall have a minimum size of 2,0 Ã  5,0 mm (H Ã  L); (c) the label shall be located only on the external housing of the cell(s) assembly and not on each individual cell inside the housing; (3) where the size of the battery, the accumulator or the battery pack is such that a label of a minimum size cannot be shown upon it, the capacity shall be marked on the packaging with a minimum size of 5,0 Ã  12,0 mm (H Ã  L). In this circumstance, and where the battery, the accumulator or the battery pack is not supplied with its own packaging, the capacity shall be marked on the packaging of the appliance with which the batteries, accumulators or battery packs are sold; (4) for button cells and memory back-up batteries: (a) on the packaging (front): the label shall have a minimum size of 5,0 Ã  12,0 mm (H Ã  L); (b) the label shall be located on the front of the packaging. Part B. Automotive batteries and accumulators The capacity labels of automotive batteries and accumulators shall comply with the following requirements: (a) the label shall cover at least 3 % of the area of the largest side of the automotive battery and accumulator, up to a maximum of 20 Ã  150 mm (H Ã  L); (b) the label shall be located on the battery or accumulator itself, on one of the sides of the battery or accumulator, excluding the bottom side. (1) Height (H); Length (L).